Citation Nr: 1228322	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-01 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1992.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board in February 2012 for additional development.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's tinnitus is related to military service.

2.  The Veteran's bilateral hearing loss is manifested by Level I hearing loss in the right ear and Level I hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In September 2008, prior to the initial decision on the matter by the RO, the Veteran was provided notice of the information and evidence needed to substantiate his claim for service connection for bilateral hearing loss and tinnitus, the respective allocation of responsibilities between himself and VA, as well as the information and evidence needed to establish a disability rating and effective date for the disability on appeal pursuant to the Court's decision in Dingess.  Accordingly, the duty to notify has been satisfied.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

With respect to the initial increased rating claim, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim for service connection has been substantiated, additional notice is not required.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's in-service treatment records were obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  An attempt was made to obtain any records from the Social Security Administration (SSA) which may exist, but SSA reported no medical records were on file for the Veteran.  VA notified the Veteran of the lack of SSA records in August 2009.  In compliance with 38 C.F.R. § 3.159(e), the Veteran was notified that VA was unable to obtain the records, that further attempts to obtain the records would be futile, and that the Veteran should send SSA records to VA within 10 days or the claim may be processed based on the evidence of record.  The Veteran was also afforded a VA examination in connection with the current claims.  This examination evaluated the Veteran's bilateral hearing in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of the disability was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As discussed above, the Veteran's claim was previously before the Board in February 2012 and was remanded at that time so that the Veteran could be provided with a videoconference hearing before the Board.  In April 2012, the Veteran was properly notified at his latest address of record that he was scheduled for a hearing before the Board in June 2012.  The Veteran did not respond to the letter and did not appear for the hearing.  The Veteran has not since alleged or demonstrated that he had good cause for failing to appear.  38 C.F.R. § 20.702(d) (2011).  Accordingly, the Board finds that there has been substantial compliance with the February 2012 remand order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Tinnitus

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records state that the Veteran suffered in-service hearing loss at multiple frequencies in the right ear, though there were no reported complaints of tinnitus.

After separation from military service, a June 2008 letter from a private physician stated that the Veteran had been examined for complaints including ringing in the right ear which he related to noise exposure during military service.

In an April 2009 VA audiological examination report, the Veteran complained of a constant hum and buzzing in the right ear for approximately one year.  The report stated that the Veteran had constant right side tinnitus.  The examiner stated that an etiological opinion could not be provided with respect to the Veteran's tinnitus without resort to speculation.  The basis for this finding was that the Veteran had documented in-service hearing loss, but reported that his tinnitus only began one year earlier.  The Veteran's report of late-onset tinnitus prevented a non-speculative etiological opinion.

The issue on appeal is an unusual one, as the determination of whether or not service connection is warranted turns almost entirely on the Veteran's lay testimony.  A grant of service connection for a disability generally requires medical evidence of a current disability and a relationship to military service.  Lay testimony is only competent to the extent that it is limited to a matter that the witness has actually observed and is within the realm of their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Unless the witness is a medical expert, lay evidence alone is usually not sufficient to prove medical diagnosis and causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, medical evidence nearly always trumps lay evidence for the purposes of determining diagnosis and etiology.

However, the disability of tinnitus poses unique problems.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a Veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a Veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Accordingly, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

This is of crucial importance in the case on appeal.  The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus.  The dispute is over the etiology of the disorder, not its existence.  Service connection for tinnitus has been denied on the basis that the Veteran's service treatment records did not show complaints, treatment, or diagnosis of tinnitus, and the evidence did not show a link between the Veteran's currently diagnosed tinnitus and his military service.  The Veteran's report of recent-onset tinnitus was the only reason given by the examiner for the speculative etiological opinion with respect to tinnitus in the April 2009 VA audiological examination report.

The Veteran has consistently stated that his tinnitus began during military service as a result of military acoustic trauma.  In this regard, the evidence of record shows that the Veteran served in the Navy for over 13 years and had documented in-service hearing loss.   As such, the evidence of record shows that the Veteran was exposed to extensive noise during military service.  Furthermore, the Veteran reports wearing hearing protection with his post-service noise exposure, and there is no evidence of record which contradicts this.  While the April 2009 VA audiological examination report stated that the Veteran reported constant humming and buzzing in his right year for about one year, in the June 2009 notice of disagreement, the Veteran clarified that the problem had become "more noticeable about a year ago.  Not that it started a year ago."  The Board finds that this report of a recent increase in tinnitus symptomatology, rather than the commencement of tinnitus symptomatology, is consistent with the evidence of record for two reasons.

First, the evidence of record clearly demonstrates that the Veteran experienced noise exposure during military service which was sufficient to result in documented hearing loss.  Second, when the Veteran reported experiencing right ear tinnitus symptoms in June 2008, nearly a year before the April 2009 VA audiological examination, he specifically related it to noise exposure during military service.  Such a statement is consistent with tinnitus which had been present since military service, rather than tinnitus which had begun recently.  Accordingly, based on the totality of the evidence of record, the Board finds the Veteran's lay statements that his tinnitus symptoms began during military service are credible and therefore, are competent evidence as to when his tinnitus began.

As the April 2009 VA audiological examination report gave a speculative opinion with regard to the etiology of the Veteran's tinnitus, it does not provide competent etiological opinion for VA purposes.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (stating that a speculative medical opinion as to causation cannot establish a medical nexus to service).  Accordingly, there is no competent medical evidence of record as to when the Veteran first began to experience tinnitus.

As stated above, the Veteran's lay statements are generally sufficient for the purposes of determining the diagnosis and when tinnitus began.  See Charles v. Principi, 16 Vet. App. 370 (2002).  While there is no competent medical evidence of record that addresses when the Veteran's tinnitus began, his statements alone may be considered competent evidence to make such a determination.  Id. at 374.  Accordingly, the medical evidence of record shows that the Veteran has a current diagnosis of tinnitus and the lay evidence of record shows that it began in military service.  Moreover, the fact that the Veteran has been granted compensation for a service-related hearing loss adds to the credibility of his contention that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Additionally, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Applying the doctrine of reasonable doubt, the Board finds that service connection for tinnitus is warranted.
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's bilateral hearing loss claim is based on the assignment of an initial evaluation following an initial award of service connection for bilateral hearing loss.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2011).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  The evaluations derived from the Schedule are intended to make proper allowance for improvement by hearing aids.

An October 1992 service separation audiological examination was conducted and puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
20
50
LEFT
15
15
15
15

The average pure tone thresholds for these frequencies are 22.5 decibels in the right ear and 15 decibels in the left ear.  Speech recognition testing was not documented.

An April 2009 VA audiological examination was conducted and puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
45
55
LEFT
10
10
35
55

The average pure tone threshold was shown as 31.25 decibels in the right ear and 27.5 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 96 percent in the right ear and 100 percent in the left ear.  The audiological examiner addressed the functional effect of the Veteran's hearing loss by stating that "he misses parts of conversations at time."  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).

Applying the April 2009 results to the Schedule reveals a numeric designation of Level I in the right ear and Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Schedule results in a noncompensable rating for hearing loss under Diagnostic Code 6100.

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results do not demonstrate either (1) a pure tone threshold of 55 decibels or more in all four frequencies in either ear, or (2) a pure tone threshold of 70 decibels or more at 2,000 Hertz in either ear.  Thus, the Veteran is not entitled to consideration under C.F.R. § 4.86 for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the assigned evaluation reflects the degree of impairment shown since the date of the grant of service connection for bilateral hearing loss, there is no basis for staged ratings with respect to this claim.  Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for bilateral hearing loss inadequate.  The Veteran's bilateral hearing loss was rated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's bilateral hearing loss is manifested by Level I hearing loss in the right ear and Level I hearing loss in the left ear.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for his bilateral hearing loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of bilateral hearing loss, but the medical evidence does not show that those manifestations are present.  With regard to functional impairment, including the Veteran's reports of having difficulty hearing, the Veteran's speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak, 21 Vet. App. at 455.  The Board finds that the criteria for a noncompensable rating for the Veteran's bilateral hearing loss more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.85, Diagnostic Code 6100.

This does not mean that the Veteran does not have a disability.  The record, to include the April 2009 VA audiological examination report, shows otherwise.  However, the degree to which this disability affects the average impairment of earnings, according to the Schedule, does not result in a compensable rating.  38 U.S.C.A. § 1155.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on the current audiometric findings, a compensable rating for bilateral hearing loss is not warranted. 


ORDER

Service connection for tinnitus is granted.

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


